Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 15, 21-22, 24-26, 38-45, 47 and 48 are pending. 

Claim 15 is withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.  

Claims 21-22, 24-26, 38-45, 47 and 48, drawn to a single polypeptide chain that targets T cells to a cell expressing MAGE-A, are being acted upon in this Office Action.  

Priority
Applicant’ claim priority to provisional application 61/540,920, filed September 29, 2011, is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 23, 2020 has been considered by the examiner and an initialed copy of the IDS is included with this Office Action. 

Rejection Withdrawn
The rejection of claims 45, 47 and 48 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wiilemsen (of record, WO00/31239 publication, published June 2, 2002; PTO 892) in view of US20120I90828 (Jakobsen hereafter, filed May 19, 2010; PTO 892) is withdrawn in view of the claims amendment and the Examiner’s amendment set forth below.   

Rejoinder

In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Allen C. Turner on April 9, 2021.


In the claims:
Claims 21-22 and 24 have been canceled. 
Claim 15, line 1, “claim 21” has been changed to -- claim 25 --  
Claim 15, line 3, -- of claim 25 -- has been inserted after “chain”.
Claim 26, line 6, “comprises” has been changed to -- consisting of --   
Claim 42, line 6, “comprises” has been changed to -- consisting of --   
Claim 44, line 7, “comprises” has been changed to -- consisting of --   
Claim 45, line 6, “comprises” has been changed to -- consisting of --   
Conclusion
Claims 15, 25-26, 38-45, 47 and 48 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644